Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 08/12/21.
3.	Claims 1-30 are under examination.
4.	Claims 1-4, 7-9, 11-18, 21-24 & 26-30 are amended.


Response to Arguments
5.	Applicant’s amendment filed on 08/12/21, with respect to claims 1-30 are rejected under 103 have been fully considered. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
6.	Applicant’s has acknowledged and has agreed with respect to 112, 6th paragraph claim interpretation for claims 27-28. Therefore, claims 27-28 are interpreted under 112, 6th paragraph claim interpretation.
7.	Applicant amendment filed on 08/12/21, with regards to claim objection (Claims 1-4, 7-9, 11-18, 21-24 & 26-30) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
8.	Claims 1-30 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Akkarakaran et al. 2021/0160804 A1 (Title: Sidelink tracking consideration with multi-panel operation) (See FIG. 8, Para. 0104, 0106 & 0141).
B.	Tao et al. 2018/0241452 A1 (Title: Beam sweeping for control and data transmissions) (See abstract, Para. 0083 & 0098).
C.	Sun al. 2019/0373640 A1 (Title: Beam refinement reference signal design for mmwave system in shared spectrum) (See FIG. 1, Para. 0076, 0080 & 0084).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469